Judgment modified on the law by providing that the accounting should include all the property of the incompetent which came into the possession of the defendant, including bank accounts, and by enjoining the defendant from disposing of the avails of such bank accounts in whatever form they may be, pending the final judgment herein, and by striking out the provisions directing payments by defendant, and as so modified the judgment is affirmed, without costs of this appeal to either party. Finding of fact No. 39 disapproved and reversed and new conclusions of law made. All concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.